On January 7, 1999, the relator, Darrell Willaims, commenced this procedendo action against the respondent, the Cuyahoga County Common Pleas Court, to compel the court to state the number of days he spent in jail in the underlying case, State v.Williams, Cuyahoga County Common Pleas Court Case No. CR-320728. He maintains that he is entitled to seventy-five days of jail time credit. On August 21, 1998, and December 1, 1998, he filed motions for jail time credit with the respondent. He has also filed with this court an application for an alternative writ of procedendo.
On January 29, 1999, the respondent moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of certified journal entry, file-stamped January 28, 1999, in the underlying case, granting Mr. Williams seventy-eight days of credit. This journal entry establishes that Mr. Williams has received his requested relief and that the action is, therefore, moot. State ex rel. Corder v. Wilson (1991), 68 Ohio App.3d 567,589 N.E.2d 113. Mr. Williams never filed a response to the motion for summary judgment.
Accordingly, the court grants the respondents motion for summary judgment and denies the writ and the application for the alternative writ. Costs assessed against respondent.
ANN DYKE, J., CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE